SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 333-138111 GLOBAL CONDIMENTS, INC. (Exact name of small business issuer as specified in its charter) Nevada 27-1458154 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 415 East Calder Way, State College, Pennsylvania 16801 (Address of principal executive offices) (814) 237-0134 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:.Yes [ X ]No []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] Smaller Reporting Company [X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes []No [ X ]. As of August 14, 2010, there were 7,000,000 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1 Consolidated Financial Statements 3 Item 2 Management’s Discussion and Analysis or Plan of Operation 9 PART II OTHER INFORMATION Item 1 Legal Proceedings 12 Item 2 Changes in Securities 12 Item 3 Default upon Senior Securities 12 Item 4 Submission of Matters to a Vote of Security Holders 12 Item 5 Other Information 12 Item 6 Exhibits and Reports on Form 8-K 12 2 GLOBAL CONDIMENTS, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2009 ASSETS (Unaudited) June 30, 2010 December 31, 2009 Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, net Inventory - Other Current Assets Total Current Assets Fixed Assets, net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable – Related Party $ $ Accounts Payable – Trade Total Current Liabilities TOTAL LIABILITIES Stockholders’ Equity (Deficit) Preferred stock, $0.001 par value, 20,000,000 authorized, -0-issued and outstanding at June 30, 2010 and December 31, 2009, respectively - - Common stock, $0.001 par value, 50,000,000 authorized, 7,000,000 issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in-capital ) ) Accumulated Deficit ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying summary of accounting policies and notes to consolidated financial statements. 3 GLOBAL CONDIMENTS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Revenue $ Cost of Sales Gross Profit Operating Expenses: Depreciation and Amortization - - Selling and Advertising Expenses Other General and Administrative Total Operating Expenses Net Operating (Loss) Income ) ) Other Income (Expense) Interest Income - - - Interest Expense - Total Other Income (Expense) - - - Net (Loss) Income $ ) $ $ ) $ Basic and Diluted Earnings (Loss) per share $ ) $ $ ) $ Weighted Average Shares Outstanding: Basic and Diluted See accompanying summary of accounting policies and notes to consolidated financial statements. 4 GLOBAL CONDIMENTS, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) For the Year Ended December 31, 2009 and The Six Months Ended June 30, 2010 Additional Common Common Paid In Shares Amount Capital Accumulated Deficit Total Balances:December 31, 2008 $ $ ) $ $ Net Loss - - - ) ) Balances: December 31, 2009 ) ) ) Net Loss (unaudited) - - - ) ) Balances: June 30, 2010 $ $ ) $ ) $ ) See accompanying summary of accounting policies and notes to consolidated financial statements. 5 GLOBAL CONDIMENTS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE30, 2010 and 2009 (Unaudited) June 30, 2010 June 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $
